IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT
                         _____________________             United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                             No. 18-11479                  November 7, 2019
                         _____________________
                                                             Lyle W. Cayce
                                                                  Clerk

CHAD EVERET BRACKEEN; JENNIFER KAY BRACKEEN; STATE OF
TEXAS; ALTAGRACIA SOCORRO HERNANDEZ; STATE OF INDIANA;
JASON CLIFFORD; FRANK NICHOLAS LIBRETTI; STATE OF
LOUISIANA; HEATHER LYNN LIBRETTI; DANIELLE CLIFFORD,

                                 Plaintiffs - Appellees
v.

DAVID BERNHARDT, SECRETARY, U.S. DEPARTMENT OF THE
INTERIOR; TARA SWEENEY, in her official capacity as Acting Assistant
Secretary for Indian Affairs; BUREAU OF INDIAN AFFAIRS; UNITED
STATES DEPARTMENT OF INTERIOR; UNITED STATES OF AMERICA;
ALEX AZAR, In his official capacity as Secretary of the United States
Department of Health and Human Services; UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                 Defendants - Appellants

CHEROKEE NATION; ONEIDA NATION; QUINAULT INDIAN NATION;
MORONGO BAND OF MISSION INDIANS,

                                 Intervenor Defendants - Appellants

                      __________________________

             Appeals from the United States District Court
                  for the Northern District of Texas
                      __________________________

             ON PETITIONS FOR REHEARING EN BANC

           (Opinion August 9, 2019, Modified August 16, 2019,
                      5 Cir., 2019, 937 F.3d 409)
                                     No. 18-11479

Before OWEN, Chief Judge, JONES, SMITH, STEWART, DENNIS,
ELROD, SOUTHWICK, HAYNES, GRAVES, HIGGINSON, COSTA,
WILLETT, DUNCAN, ENGELHARDT, and OLDHAM, Circuit Judges. 1

BY THE COURT:

        A member of the court having requested a poll on the petitions for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
        IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.




 1   Judge Ho is recused and did not participate in this decision.


                                            2